DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-11, 13, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung (US 2011/0248037).

1: Fung teaches a container (container 20), comprising: a housing (housing comprising 22, 24, 26) defining a housing chamber (space within 22, 24, 26), the housing forming a housing top (top of 42, Figure 4) opening at the top of the housing; and a liner (liner 44) removably received in the housing chamber (removable, paragraph 0032), the liner being formed with a liner chamber (liner chamber within 44) and defining a liner top opening at a top of the liner (liner top opening at 32); wherein the liner is made of a flexible material and is liquid proof (made from food grade silicone rubber and forms a liquid tight liner, paragraph [0030]).

2: Fung teaches the claimed invention as discussed above for Claim 1 and Fung further teaches that the housing comprises a housing bottom wall (bottom wall 64) and a housing 
the liner has a liner bottom wall (liner bottom wall at 46) and a liner sidewall (vertical sidewall generally indicated by 44), the liner bottom wall being connected to a bottom of the liner sidewall (bottom of 44 with 66, Figure 6), a top of the liner sidewall being detachably connected to the housing sidewall (detachable paragraph [0032]), so that the liner is detachably received in the housing chamber, and the top of the liner sidewall forming the liner top opening (see top of 44 forming the liner top opening at the top of 44, Figure 5); and at least parts of the housing sidewall and the liner sidewall form a gap therebetween (gap between 44 and 22, 24, 26).

3: Fung teaches the claimed invention as discussed above for Claim 1 and Fung further teaches that the flexible material comprises a silicone rubber (made from food grade silicone rubber and forms a liquid tight liner, paragraph [0030]).

8: Fung teaches the claimed invention as discussed above for Claim 1 and Fung further teaches that the housing comprises a plurality of telescopic sections forming a telescopically nested connection (see sections 22, 24, and 26 which are telescoping in Figure 4). 


10: Fung teaches the claimed invention as discussed above for Claim 9 and Fung further teaches that each of the telescopic sections has a telescopic sidewall, which is movably connected to a telescopic sidewall of an adjacent telescopic section (sections 22, 26, 26, 24 are vertical sidewalls, which are movably connected to each other at their end, see Figure 4); and the plurality of telescopic sections comprise a top telescopic section (top section 24) and a bottom telescopic section (bottom section 22), a top of the telescopic sidewall of the top telescopic section forming the housing top opening (the top of 24 forms the housing top opening).

11: Fung teaches the claimed invention as discussed above for Claim 10 and Fung further teaches that the plurality of telescopic sections comprise a first telescopic section (first section 24) and a second telescopic section (second section 26, Figure 5) disposed adjacently to each other, the first telescopic section having a first telescopic sidewall (vertical wall of 24), the second telescopic section having a second telescopic sidewall (vertical wall of 26), the first telescopic section having a diameter larger than that of the second telescopic section (diameter of 24 is larger than 26); 
the container further comprises a locking device (device comprising 28 and 38 and 50), which has a locking portion (locking portion 48, 50) and a lock receiving portion (receiving portion grooves of 28) that cooperate with each other; the locking portion being formed on one of the first telescopic sidewall (28 attached to 24) and the second telescopic sidewall (48 and 50); the lock receiving portion being formed at a corresponding position (interpreting as mating 
the locking device is so configured that: 
when the locking device locks the first telescopic section or the second telescopic section, the first telescopic section and the second telescopic section cannot move relatively to each other (locked position in Figure 5, where the position is held in place); and 
when the locking device releases the first telescopic section or the second telescopic section, the first telescopic section and the second telescopic section can move relatively to each other, so that the second telescopic section can retract into or extend out from the first telescopic section (extend out from the first telescopic section Figure 8).

13: Fung teaches the claimed invention as discussed above for Claim 11 and Fung further teaches a sliding mechanism, wherein: the sliding mechanism is formed at corresponding positions on the first telescopic sidewall and the second telescopic sidewall, and the sliding mechanism guides the first telescopic section and the second telescopic section to slide relatively to each other in a sliding direction (72 of sleeve 28, see Figure 8, where the second section is guided along 72 inward of first section).

19: Fung teaches the claimed invention as discussed above for Claim 2 and Fung further teaches that the liner sidewall has a pleated shape, so that the liner sidewall is capable of folding when the housing retracts (see pleated shape at the top of 44, Figure 8).

Allowable Subject Matter
Claims 4-7, 12, 14-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/King M Chu/Primary Examiner, Art Unit 3735